DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
 
This office action is in response to applicant’s arguments/remarks filed on 06/17/2022. Claims 1, and 5-7 have been amended. No claims have been cancelled and no new claims have been added. Accordingly, claims 1-7 are now pending.

Response to Arguments
Applicant’s arguments, see applicant’s arguments/remarks, filed on 06/17/2022, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 103 as being unpatentable over Kawabata in view of Sengoku have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kawabata, Jurk US 2017/0082454 A1 and Sengoku as detailed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata US 2020/0056894 A1 (hence Kawabata) in view of Jurk US 2017/0082454 A1 (hence Jurk) and Sengoku et al US 2010/0179752 A1 (hence Sengoku).
In re claims 1, and 5-7, Kawabata discloses a road specifying device which estimates an appropriate own vehicle position even when autonomous driving maps are not prepared for all roads in a driving assisting function which can automate and assist part or all of a driving operation of a passenger, and correctly perform traveling control of the autonomous driving (Abstract) and teaches the following:
A driving assistance system capable of communicating with a route guidance system that searches for a planned travel route of a vehicle based on route guidance map data and provides guidance on the planned travel route (Abstract), the driving assistance system comprising: a processor programmed to: accept, as input, the planned travel route from the route guidance system (Fig.3, and Paragraph 0026); provide driving assistance of the vehicle on the planned travel route, based on driving assistance map data (Paragraph 0023, Paragraph 0030, and Fig.1, #30); and obtain, when map data do not match each other, the driving assistance map data from a map provider (Paragraphs 0028, and 0034-0036)
However, Kawabata discloses map data differences (Paragraphs 0028, and 0034-0036) and doesn’t explicitly teach the following:
the driving assistance map data being a different type of map data from the route guidance map data
compare a version of the route guidance map data and a version of the driving assistance map data; and obtain, when the version of the route guidance map data and the driving assistance map data do not match each other, the driving assistance map data whose version matches the version of the route guidance map data from a map provider, even if the obtained driving assistance map data is not a latest version available from the map provider
Nevertheless, Jurk discloses a method and a corresponding device for operating a vehicle as well as a driver assistance system and teaches the following:
the driving assistance map data being a different type of map data from the route guidance map data (Fig.1, #20, “LNG” and “HGK”, and Paragraphs 0003-0004, and 0032-0034)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Kawabata reference to include the highly accurate geometric map for the autonomous driving map data, as taught by Jurk, since a  detailed and highly accurate map data are a prerequisite for autonomous or automated driving (Jurk, Paragraph 0004)
Nevertheless, Sengoku discloses a navigation server and the like which supports guiding of a mobile body by a navigation device, on the basis of communication with the navigation device (Paragraph 0002) and teaches the following:
compare a version of the route guidance map data and a version of the driving assistance map data; and obtain, when the version of the route guidance map data and the driving assistance map data do not match each other, the driving assistance map data whose version matches the version of the route guidance map data from a map provider, even if the obtained driving assistance map data is not a latest version available from the map provider (Paragraph 0044)
 It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Kawabata reference with the map version checking and matching feature, as taught by Sengoku, in order to control a vehicle to perform the traveling according to a navigation map which version matches the support map information such that a vehicle according to an old or a new road map can be prevented (Sengoku, Paragraph 0044).
In re claim 2, Sengoku teaches the following:
when the version of the route guidance map data and the version of the driving assistance map data do not match each other, obtain the driving assistance map data for a mesh through which the planned travel route passes, from the map provider (Paragraph 0044)
In re claim 3, Sengoku teaches the following:
when the version of the route guidance map data and the version of the driving assistance map data match each other, not obtain the driving assistance map data from the map provider (Paragraph 0044)
In re claim 4, Jurk teaches the following:
the route guidance map data is map data representing a road section and an intersection to which a plurality of the road sections are connected; and the driving assistance map data is map data representing a structure of a lane formed in the road section (Fig.1, #20, “LNG” and “HGK”, and Paragraphs 0003-0004, and 0032-0034)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669